DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. 
Applicant argues Remarks 2/2/22 – page 10 – the Applicant states “nothing in Dolgin teaches how or why to specifically design the circuit components [] to have the claimed high-Q values.”  The reference is not required to teach how to specifically design.  

However, the rejection disclosed was a 103 rejection and it cited to MPEP 2144.05 to show how the Q parameter itself is a result effective variable.  The skilled artisan would have understood how changing various physical and electrical parameters in the Dolgin system would affect its Q-value. These changes do not have to be purposeful and they do not have to be made with the specific aim of reaching Q>100 or >200.  
Nevertheless, Gobbi et al. (US 6,114,930) teaches achieving an inductance means in which the quality factor is adjustable. The quality factor Q of a circuit is commonly defined as the ratio of the reactance of the circuit to its equivalent series resistance. (Col. 5 line 40-45 also shows the equation used to varying the Q factor)

(still on page 10) “the Applicant’s specification explains how to achieve the wireless energy transfer over even large distances, and how to specifically design the resonators to have the high Q-values”.  But claim 1 only flatly states that Q1 >100.  There is no “design” recited in claim 1.  There is a generic “source resonator” that just has a high Q.  No limitations have been presented to indicate narrowing structure that is not found in any generic resonator.  

(More on page 10) – their table provides “specific examples of resonators” with FOM >>1 for very large distances – none of this is claimed.

(on page 11) – their spec concludes with experiments to show efficient wireless power transfer rover 2 meters.  Again, not claimed.   The claim recites “a source resonator”, a “current probe” and that they operate over “a range of distances” (left open ended).

Please note that the “range of distances” is not limited to the long distances that they argue for in the remarks.  Any source resonator can reach out a certain distance before it becomes undetectable.  Power decreases with the square of distance (P = 1 / (D^2)).  For instance, If you go out 2 feet, you will be at ¼ power (25% efficiency).  If you go out 3 feet, you’re down to 1/9 power (11% efficiency).  This is a fact of physics.  The end of claim 1 simply states that the source resonator operates over a distance D – which does not actually provide any narrowing limitations.

For the AF remarks:
Their second argument (beginning on page 9) that Dolgin doesn’t disclose reducing losses.  
However, the examiner respectfully disagrees, it is commonly accepted in the art that circuits should be made more efficiency, thus reducing loss. It is the general trend in the art to make resonators more efficient (high Q).  If the Applicant have created a new structure with a higher Q than has been previously achieved, then that structure should be explicitly claimed.  Simply stating the efficiency range does not overcome the prior art – Dolgin teaches the structure and the 103 rejection indicates that making Dolgin more efficient is obvious. The Q value does not have to be the specific goal in modifying Dolgin. It can be entirely accidental. 

On page 9 Applicant argues the intrinsic loss rate (gamma) and resonance freq w (omega) are not independently adjustable. Is applicant trying to say that these two values are specifically related and one can’t change one without the other?
Dolgin inherently has a Q.   The skilled artisan would have been aware of the mathematical formula to figure out Q.  The skilled artisan would have understood that changing the variables in that equation could make Dolgin more/less efficient.  Based on this knowledge, they would have been motivated to change those variables (either through calculations, manual testing and even trial and error).  This obviousness to try other parameters includes the ability to use Dolgin to reach Q>100 (whether on purpose or by accident). Also, as shown above, there are countless ways of changing Q to a specific value, i.e., Q> 100, and Gobbi discloses two ways of achieving this process. 

Page 11 – Applicant argues that Dolgin does not use the term “merit” or “bandwidth” “there are absolutely no citations to Dolgin [] to support the Examiner’s statement here” (that w and gamma are obviously changeable”.
However, the examiner respectfully disagrees, “a narrower bandwidth” is synonymous to a general trend in the art is to increase efficiency (that leads to more power transfer and farther distances for wireless transfer).  The skilled artisan would have been aware of the equation for Q-value and the effect that efficiency has on a source resonator – they would have been motivated to apply that knowledge to Dolgin to make it more efficient. 

Page 12 Applicant further argues that “the Action is plain wrong to suggest that the intrinsic loss rate Gamma [] and resonance frequency w are independently adjustable”. The Applicant is insisting that these two parameters are related. Change one, you affect the other.  But the art rejection was citing the obviousness of changing them (not separately changing one and not the other).   
However, the examiner respectfully disagrees, with respect to an equation, it was known that changing a variable in the equation would affect the other variable in the entire equation. Thus, in order to achieve Q> 100, the variable used to determine Q can be changed. As shown above, Gobbi discloses variable when changed to achieve Q > 100.


Page 14 and the “secondary consideration”. Here, the Applicant is showing that other skilled artisans have recognized the importance (and newness) of the Applicant’s design.  This is important.
However the examiner respectfully disagree, To prove this secondary consideration – the Applicant must specifically tie a specific claimed limitation to what is being discussed in the news.  MPEP §716.01(b).  Applicant can’t just say this professor has nice things to say about it.  Applicant have to say “professor X said that our structure creating a Q>100 is a game changer and is an important improvement in wireless power systems” Applicant in this instance does not.   Like their last one “Witricity’s technology is timely” (remarks, page 17).  Witricity has a lot of technologies over the years and its applicant hasn’t positively identity which “technology” its referencing.  Witricity (even if they were bought by MIT – current assignee) has lots of “technology”.  Wireless power transfer involves 100s of different aspects. There is no evidence on record that this article is proving a secondary consideration to disprove the obviousness of changing Dolgin’s Q value.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
05/31/2022Primary Examiner, Art Unit 2836